United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-894
Issued: October 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2007 employee timely appealed the September 19, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied her claim for a traumatic
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On January 30, 2007 appellant, then a 54-year-old program support assistant, filed a
traumatic injury claim alleging that on January 16, 2007 she sustained a sore throat, frozen feet,
chest pains, running eyes, aching muscles and body chills due to being exposed to the extreme
cold weather of 26 degrees in the performance of duty. She submitted a January 20, 2007
progress note that stated she had flu-like symptoms but contained no signature or physician’s

name. Diagnostic test results dated from September 12, 2005 to November 1, 2006 were also
submitted.
In a February 8, 2007 letter, the Office informed appellant that the evidence was currently
not sufficient to support her claim and requested additional medical evidence.
Additional information was received. In a March 1, 2007 letter, Dr. Stanley Dowell1
stated that appellant was seen by him on January 22, 2007 for flu-like symptoms and reported
exposure to outdoor allergens and cold air at work on January 16, 2007. He diagnosed upper
respiratory tract infections caused by exposure to allergens or a viral infection. Dr. Dowell also
stated that appellant was disabled from January 16 to 22, 2007.
In a March 15, 2007 decision, the Office denied appellant’s traumatic injury claim
finding that the evidence was insufficient to establish that the events occurred as alleged.
On March 31, 2007 appellant requested a review of the written record. Additional
information was submitted to support her claim. In a March 31, 2007 statement, appellant
described the conditions on January 16, 2007 stating that she was instructed to work in towers to
cover for someone and was working in the middle of the floor in front of the door to the outside
of the hospital. She stated that there was no blower so the heat was escaping and cold air
blowing in with a temperature of 25 degrees outside with a wind chill of 16 degrees. Appellant
stated that it was so cold she had to keep her coat on while working. Someone came and turned
the heat up but it was not helpful. She stated that she did not feel good when she got home.
In an April 3, 2007 letter, Shelia Simpson, appellant’s supervisor, reported that on
January 16, 2007 she learned that the area was cold and asked the staff to take frequent short
breaks as needed to allow them to warm up. She evaluated the area and directed the staff to
work in office cubicles located along the walls that were away from the direct cold and equipped
with heat. Ms. Simpson also stated that appellant had scheduled her January 22, 2007 doctor’s
visit on December 28, 2006.
In a September 19, 2007 decision, the Office accepted that appellant experienced
exposure to cold temperatures on January 16, 2007 while working inside the hospital lobby but
denied her claim on the grounds that the medical evidence did not establish that appellant
sustained a diagnosed medical condition causally related to her work exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition,
1

Dr. Dowell’s specialty or board certification status could not be verified.

2

5 U.S.C. §§ 8101-8193

2

for which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury.6 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.7
ANALYSIS
Appellant alleged that she sustained a flu-like condition/viral infection due to being
exposed to extreme cold weather while in the performance of duty on January 16, 2007. The
Office accepted that appellant was exposed to cold temperatures while working inside the
hospital lobby on that day. The case turns on whether appellant’s employment caused a disease
or condition. The Board finds that the medical evidence does not establish that appellant has a
medical condition causally related to her employment. Dr. Dowell diagnosed upper respiratory
tract infection and opined that it was caused by exposure to allergens or by a viral infection
however, he did not opine that appellant’s condition was due to her employment. To establish
causal relationship, appellant must submit a physician’s report in which the physician reviews
the employment factors identified by appellant as causing his condition and, taking these factors
into consideration as well as findings upon examination, state whether the employment injury
caused or aggravated the diagnosed conditions and present medical rationale in support of his or
her opinion.8 While Dr. Dowell did offer an opinion on the cause of appellant’s upper
respiratory tract infections, exposure to allergens or a viral infection, he did not explain where
she was exposed to allergens or a viral infection nor did he relate this exposure to her
employment. Neither the mere fact that a disease or condition manifests itself during a period of

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Elaine Pendleton, supra note 3.

6

John J. Carlone, 41 ECAB 354 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 4.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and claimant’s specific employment factors. Id.
8

D.D., 57 ECAB 734 (2006); Calvin E. King, 51 ECAB 394 (2000).

3

employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.9
The Board finds that appellant has failed to meet her burden to demonstrate that she
sustained an employment-related injury on January 16, 2007.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

